DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed August 01, 2022.  Claims 
1, 7, and 9-11 are pending.  Claims 2-6 and 8 were cancelled.

Allowable Subject Matter
Claims 1, 7 and 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed August 02, 2022 and convincing remarks thereof of have overcome the rejections in the last office action.  The references of record including Usami (10,256,133), Lee (5,913,114), Tokumitsu (2017/0287912), Cai (9,660,074), Hu (2019/0096744), Morii (2018/0294265), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed semiconductor device, or fairly make a prima facie obvious case of the claimed semiconductor device, in combination with other claimed limitations as recited in base claim 1, the inclusion of a semiconductor substrate of a first conductivity type; a first semiconductor layer of the first conductivity type formed on the semiconductor substrate, wherein the first semiconductor layer has a first conductivity type impurity concentration higher than a first conductivity type impurity concentration of the semiconductor substrate; a second semiconductor layer of a second conductivity type formed above the first semiconductor layer; a first device region formed in the second semiconductor layer and configured to operate based on a first reference voltage; a second device region formed in the second semiconductor layer and configured to operate based on a second reference voltage different from the first reference voltage, the second device region being spaced apart from the first device region; and a region isolation structure between the first device region and the second device region, wherein the region isolation structure is in a region extending from a front surface of the second semiconductor layer to the first semiconductor layer so as to electrically isolate the first device region and the second device region from each other, the region isolation structure includes a trench isolation structure having a first depth reaching the first semiconductor layer from the front surface of the second semiconductor layer, the trench isolation structure includes: a trench having a second depth reaching the first semiconductor layer from the front surface of the second semiconductor layer; and a buried material buried in the trench, the buried material includes an insulating film formed on an inner wall of the trench, and a buried electrode buried in the trench with the insulating film between the buried electrode and the trench, the buried electrode includes doped polysilicon, the buried electrode is electrically connected to the first semiconductor layer such that the buried electrode has a potential same as a potential of the first semiconductor layer, the insulating film has an opening that exposes a bottom wall of the trench, and the buried electrode is in contact with the first semiconductor layer through the opening. 

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822